PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $225.00 for rent due on its lease with the Alcohol Beverage Control Commissioner.
Respondent, having admitted the validity of the claim in its Answer, states that there were sufficient funds available in its appropriation for the fiscal year in question from which the obligation could have been paid.
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $225.00.
Award of $225.00.